PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Conley Rose, P.C.4965 Preston Park Blvd, Suite 195EPlano TX TEXAS 75093


In re Application of: SIMMONS, et al.
Serial No.: 17556711          
Filed: 30 August 2019
Docket: NYR045 / P13469US02
Title: VECTOR PROCESSOR STORAGE
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(d)




This is a decision on the request for suspension of action under 37 C.F.R. §1.103(c), filed in the RCE of 14 May 2021.

The request is GRANTED. 


REGULATION AND PRACTICE

37 C.F.R. 1.103 provides in part:

 (c) Limited suspension of action after a request for continued examination (RCE) under § 1.114. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph after the filing of a request for continued examination in compliance with § 1.114  for a period not exceeding three months. Any request for suspension of action under this paragraph must be filed with the request for continued examination under § 1.114, specify the period of suspension, and include the processing fee set forth in § 1.17(i)..


ANALYSIS AND DECISION

The Office did not process applicants’ request for suspension in the RCE of 14 May 2021 before the Examiner mailed a Notice of Allowance (26 May 2021). The Notice of Allowance has been withdrawn, the documents will be closed from public view, and the case will be suspended until the termination of the requested deferral time (ending 14 Aug. 2021). After suspension, the Examiner will resume work on the case. 
The request is GRANTED.





/DANIEL W KINSAUL/Quality Assurance Specialist, Art Unit 2100